Product prospectus supplement no. UBS-CROS-1 To the Prospectus dated January 28, 2011 and the Prospectus Supplement dated January 28, 2011 Senior Global Medium-Term Notes, Series E Filed Pursuant to Rule424(b)(5) Registration Statement No. 333-171806 Royal Bank of Canada Contingent-Return Optimization Securities Linked to an Index General · Royal Bank of Canada may offer and sell from time to time Contingent-Return Optimization Securities linked to an index, which we refer to as the “securities.” · This product prospectus supplement no. UBS-CROS-1 describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.If the terms described in the relevant terms supplement are inconsistent with those described herein, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured debt obligations of Royal Bank of Canada. · Payment on the securities will be linked to the performance of an Index, as described below. · For important information about the tax consequences of investing in the securities, see “Supplemental Discussion of Canadian Federal Income Tax Consequences” on page PS-19 and “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-20. · The securities will be offered in minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the Index or any of its component securities. · The securities will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Investing in the Contingent-Return Optimization Securities involves a number of risks.The securities differ from ordinary debt securities in that Royal Bank of Canada is not necessarily obligated to repay your full principal amount and the securities can have downside market risk similar to the Index.You could lose some or all of your investment in the securities.See “Risk Factors” beginning on page PS-2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS-CROS-1, the accompanying prospectus supplement and prospectus or any related terms supplement.Any representation to the contrary is a criminal offense. The securities are unsecured debt obligations of Royal Bank of Canada.The securities are not savings accounts or deposits insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc.
